DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract is objected to for including a phrase which can be implied. See “The present disclosure provides” in line 1. See MPEP 608.01(b). Appropriate correction is required. The Examiner notes simply removing this phrase and beginning the abstract with --A locking mechanism-- would place the abstract in proper form and overcome the objection.

Claim Objections
	Claims 16-19 are objected to because at line 1, “vehicle” should read --locking mechanism--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,129,937 (Miller).
Regarding claim 1, Miller discloses a locking mechanism (see Figures 1-3), comprising:
a mounting housing (formed between 23 and 47);
a shaft sleeve (12) rotatably arranged on the mounting housing, an inner wall of the shaft sleeve being provided with a first snap structure (17);
a locking assembly (formed radially inside shaft sleeve 12), at least a part of the locking assembly being movably arranged in the shaft sleeve, and the locking assembly having a second snap structure (outside surface of 28) configured to cooperate with the first snap structure; and
a driving member (45), at least a part of the driving member being movably arranged on and passing through the mounting housing, the driving member being in driving connection with at least a part of the locking assembly, and the driving member configured to drive the second snap structure to be snapped with or separated from the first snap structure (see Figures 1 and 2, and column 2, lines 36-47).
Regarding claim 2, Miller discloses an anti-loosening gasket (43), wherein at least a part of the driving member (45) is movably arranged on and passes through the anti-loosening gasket, and the anti-loosening gasket is located between the mounting housing (formed between 23 and 47) and the locking assembly (formed radially inside shaft sleeve 12; see Figures 1 and 2).
Regarding claim 3, Miller discloses the locking assembly (formed radially inside shaft sleeve 12), further comprises:
a pushing block (28) movably arranged in the shaft sleeve, the driving member (45) configured to drive the pushing block to move in an axial direction; and
a locking portion arranged along a peripheral edge of the pushing block, the second snap structure (outside surface of 28) being arranged on a side of the locking portion away from the pushing block, and the pushing block configured to push the locking portion to move in a radial direction (see column 2, lines 7-35).
Regarding claim 20, Miller discloses a vehicle, comprising a locking mechanism (see Figures 1-3), wherein the locking mechanism comprises:
a mounting housing (formed between 23 and 47);
a shaft sleeve (12) rotatably arranged on the mounting housing, an inner wall of the shaft sleeve being provided with a first snap structure (17);
a locking assembly (formed radially inside shaft sleeve 12), at least a part of the locking assembly being movably arranged in the shaft sleeve, and the locking assembly having a locking position where a second snap structure (outside surface of 28) of the locking assembly is snapped with the first snap structure and an avoiding position where the second snap structure is separated from the first snap structure, and
a driving member (45), at least a part of the driving member being movably arranged on and passing through the mounting housing, the driving member being in driving connection with at least a part of the locking assembly, and the driving member configured to drive the second snap structure to be snapped with or separated from the first snap structure (see Figures 1 and 2, and column 2, lines 36-47).

Claims 1, 2, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,267,537 (Plomteux).
Regarding claim 1, Plomteux discloses a locking mechanism (10; see Figures 1-8), comprising:
a mounting housing (14);
a shaft sleeve (12) rotatably arranged on the mounting housing, an inner wall of the shaft sleeve being provided with a first snap structure (29);
a locking assembly (20), at least a part of the locking assembly being movably arranged in the shaft sleeve, and the locking assembly having a second snap structure (28) configured to cooperate with the first snap structure; and
a driving member (34 and/or 62), at least a part of the driving member being movably arranged on and passing through the mounting housing, the driving member being in driving connection with at least a part of the locking assembly, and the driving member configured to drive the second snap structure to be snapped with or separated from the first snap structure (see column 7, lines 32-52).
Regarding claim 2, Plomteux discloses an anti-loosening gasket (40), wherein at least a part of the driving member (62) is movably arranged on and passes through the anti-loosening gasket, and the anti-loosening gasket is located between the mounting housing (14) and the locking assembly (20).
Regarding claim 14, Plomteux discloses the shaft sleeve (12) is provided with a first connection opening (26) and a second connection opening (26) that are oppositely arranged, and the mounting housing comprises:
a first mounting plate (see annotated Figure 1 below) arranged at the first connection opening; and
a second mounting plate (see annotated Figure 1 below)  spaced apart from the first mounting plate and arranged at the second connection opening, the shaft sleeve being rotatably arranged on and passing through the first mounting plate and the second mounting plate (see Figure 5).

    PNG
    media_image1.png
    869
    748
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5 of Plomteux
Regarding claim 15, Plomteux discloses the mounting housing (14) further comprises a connecting block arranged between the first mounting plate and the second mounting plate (see annotated Figure 1 above).
Regarding claim 20, Plomteux discloses a vehicle, comprising a locking mechanism (10; see Figures 1-8), wherein the locking mechanism comprises:
a mounting housing (14);
a shaft sleeve (12) rotatably arranged on the mounting housing, an inner wall of the shaft sleeve being provided with a first snap structure (29);
a locking assembly (20), at least a part of the locking assembly being movably arranged in the shaft sleeve, and the locking assembly having a locking position where a second snap structure (28) of the locking assembly is snapped with the first snap structure and an avoiding position where the second snap structure is separated from the first snap structure and
a driving member (34 and/or 62), at least a part of the driving member being movably arranged on and passing through the mounting housing, the driving member being in driving connection with at least a part of the locking assembly, and the driving member configured to drive the second snap structure to be snapped with or separated from the first snap structure (see column 7, lines 32-52).

Claims 1, 3, 4, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0003253 (Ng).
Regarding claim 1, Ng discloses a locking mechanism (10; see Figures 1-9), comprising:
a mounting housing (4, 4’, 7);
a shaft sleeve (1) rotatably arranged on the mounting housing, an inner wall of the shaft sleeve being provided with a first snap structure (1f);
a locking assembly (2, 2’, 3, 3’), at least a part of the locking assembly being movably arranged in the shaft sleeve, and the locking assembly having a second snap structure (2b, 2b’) configured to cooperate with the first snap structure (see Figure 4); and
a driving member (5, 5’), at least a part of the driving member being movably arranged on and passing through the mounting housing, the driving member being in driving connection with at least a part of the locking assembly, and the driving member configured to drive the second snap structure to be snapped with or separated from the first snap structure (see paragraph [0051]).
Regarding claim 3, Ng discloses the locking assembly (2, 2’, 3, 3’) further comprises:
a pushing block (3, 3’) movably arranged in the shaft sleeve (1), the driving member (5, 5’) configured to drive the pushing block to move in an axial direction; and
a locking portion (2, 2’) arranged along a peripheral edge of the pushing block, the second snap structure (2f, 2f’) being arranged on a side of the locking portion away from the pushing block, and the pushing block configured to push the locking portion to move in a radial direction (see Figure 4 and paragraph [0044]).
Regarding claim 14, Ng discloses the shaft sleeve (1) is provided with a first connection opening and a second connection opening that are oppositely arranged, and the mounting housing comprises:
a first mounting plate (4) arranged at the first connection opening; and
a second mounting plate (4’) spaced apart from the first mounting plate and arranged at the second connection opening, the shaft sleeve being rotatably arranged on and passing through the first mounting plate and the second mounting plate (see Figure 7).
Regarding claim 15, Ng discloses the mounting housing (4, 4’, 7) further comprises a connecting block (7) arranged between the first mounting plate (4) and the second mounting plate (4’; see Figure 9).
Regarding claim 20, Ng discloses a vehicle, comprising a locking mechanism (10; see Figures 1-9), wherein the locking mechanism comprises:
a mounting housing (4, 4’, 7);
a shaft sleeve (1) rotatably arranged on the mounting housing, an inner wall of the shaft sleeve being provided with a first snap structure (1f);
a locking assembly (2, 2’, 3, 3’), at least a part of the locking assembly being movably arranged in the shaft sleeve, and the locking assembly having a locking position where a second snap structure (2b, 2b’) of the locking assembly is snapped with the first snap structure and an avoiding position where the second snap structure is separated from the first snap structure, and
a driving member (5, 5’), at least a part of the driving member being movably arranged on and passing through the mounting housing, the driving member being in driving connection with at least a part of the locking assembly, and the driving member configured to drive the second snap structure to be snapped with or separated from the first snap structure (see paragraph [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of US 5,515,744 (Liao).
Regarding claim 4, Miller discloses the locking mechanism according to claim 3, but does not expressly disclose the locking portion comprises a plurality of locking blocks arranged along a peripheral direction of the pushing block (28), and the second snap structure (outside surface of 28) is arranged on a side of each locking block away from the pushing block.
Liao teaches a locking portion (30) comprising a plurality of locking blocks (301, 302) arranged along a peripheral direction of a pushing block, and a second snap structure (305, 305’) is arranged on a side of each locking block away from the pushing block (see Figure 1). Liao teaches structure aids in maintaining a secure and firm fit between parts of a locking mechanism (see column 2, lines 33-51). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the locking mechanism of Miller such that the locking portion comprises a plurality of locking blocks arranged along a peripheral direction of the pushing block, and the second snap structure is arranged on a side of each locking block away from the pushing block, as taught in Liao, in order to maintain a secure and firm fit.
Regarding claim 5, the combination of Miller and Liao the pushing block (28 of Miller) is provided with a first driving surface, each locking block (301, 302 of Liao) is provided with a second driving surface (at 17 in Miller; at 305, 305’ of Liao) cooperating with the first driving surface, and the first driving surface abuts against the second driving surface to enable the pushing block to push the locking block to move (see Figure 2 of Liao).
Regarding claim 7, the combination of Miller and Liao the mounting housing (formed between 23 and 47 of Miller) is provided with a first limiting portion, the pushing block (28 of Miller) is provided with a second limiting portion, and the first limiting portion cooperates with the second limiting portion to limit the pushing block from rotating; each locking block (301, 302 of Miller) is provided with a first limiting structure (grooves/slots 306 of Liao), the pushing block is provided with a second limiting structure (protrusions 103 of Liao), and the first limiting structure cooperates with the second limiting structure to limit movement of the locking block (see Figure 2 of Liao).
Regarding claim 9, Liao teaches the first limiting portion (grooves/slots 306) comprises a limiting mounting slot, the second limiting portion (protrusions 103) is a limiting bump, and the limiting bump is in sliding fit with the limiting mounting slot (see Figure 1).
Regarding claim 10, Liao teaches the first limiting structure (grooves/slots 306)  comprises a limiting groove, the second limiting structure (protrusions 103)  comprises a limiting protrusion, and the limiting protrusion is in sliding fit with the limiting groove (see Figure 1).
Regarding claim 16, the combination of Miller and Liao teaches the first driving surface (at 17 of Miller) is a first tapered surface, and the second driving surfaces (at 28 of Miller) of the plurality of locking blocks are spliced into a second tapered surface.
Regarding claim 17, the combination of Miller and Liao the first driving surface comprises (at 17 of Miller) a plurality of first inclined surfaces, and the second driving surfaces (at 28 of Miller) are second inclined surfaces cooperating with the first inclined surfaces.

Allowable Subject Matter
Claims 6, 8, 11-13, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the combination of Miller and Liao teaches the locking mechanism according to claim 4, but fails to teach the locking portion further comprises an elastic ring, respective outer sides of the plurality of locking blocks are provided with snap slots extending peripherally, and the elastic ring is arranged in the plurality of snap slots. The prior art fails to fairly show or suggest a modification to the combination of Miller and Liao such that the locking portion further comprises an elastic ring, respective outer sides of the plurality of locking blocks are provided with snap slots extending peripherally, and the elastic ring is arranged in the plurality of snap slots.
Regarding claims 8, 11-13, 18, and 19, the combination of Miller and Liao teaches the locking mechanism according to claim 4, but fails to teach the locking assembly further comprises:
a guide block arranged on the mounting housing and spaced apart from the pushing block, wherein the plurality of locking blocks are arranged along a peripheral direction of the guide block; the guide block is provided with a first guide surface, each locking block is provided with a second guide surface cooperating with the first guide surface, and the first guide surface abuts against the second guide surface to guide the plurality of locking blocks by the guide block; the mounting housing is provided with a first limiting portion, at least one of the pushing block and the guide block is provided with a second limiting portion, and the first limiting portion cooperates with the second limiting portion to limit the at least one of the pushing block and the guide block from rotating; and
a first limiting structure arranged on each locking block, wherein the locking mechanism further comprises a second limiting structure configured to cooperate with the first limiting structure and arranged on at least one of the pushing block and the guide block to limit movement of the locking block.
The prior art fails to fairly show or suggest a modification to the combination of Miller and Liao such that the locking assembly further comprises:
a guide block arranged on the mounting housing and spaced apart from the pushing block, wherein the plurality of locking blocks are arranged along a peripheral direction of the guide block; the guide block is provided with a first guide surface, each locking block is provided with a second guide surface cooperating with the first guide surface, and the first guide surface abuts against the second guide surface to guide the plurality of locking blocks by the guide block; the mounting housing is provided with a first limiting portion, at least one of the pushing block and the guide block is provided with a second limiting portion, and the first limiting portion cooperates with the second limiting portion to limit the at least one of the pushing block and the guide block from rotating; and
a first limiting structure arranged on each locking block, wherein the locking mechanism further comprises a second limiting structure configured to cooperate with the first limiting structure and arranged on at least one of the pushing block and the guide block to limit movement of the locking block.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
September 28, 2022